DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the 17/402,284 application filed August 13, 2021, which is being examined under the first inventor to file provisions of the AIA .
Claims 1-28 are pending and have been fully considered.

Claim Interpretation

    PNG
    media_image1.png
    371
    764
    media_image1.png
    Greyscale
Applicant is reminded that “[t]he only exceptions to giving the words in a claim their ordinary and customary meaning in the art are (1) when the applicant acts as their own lexicographer; and (2) when the applicant disavows or disclaims the full scope of a claim term in the specification. To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. The specification may also include an intentional disclaimer, or disavowal, of claim scope. In both of these cases, "the inventor’s intention, as expressed in the specification, is regarded as dispositive." Phillips v. AWH Corp., 415 F.3d 1303, 1316.  In the instant case, applicant has claimed a placement notch, wherein the bottom of the placement notch has grooves.  On page 37 of the instant specification, the disclosure concerning the placement notch is as follows: “[a]s shown in FIG. 8B, the support disk 762 has a placement notch 7621, and the bottom of the placement notch 7621 is provided with a plurality of grooves 7622” [paragraph 0109] and on page 38: “[n]ext, put the waste, such as the waste solar panels, in the placement notch 7621 of the support disk 762” [paragraph 0112].  Additionally, Figures 8A and 8B depict the placement notch 7621 as 
Clearly, the placement notch appears to be a receptacle or container with a top that is open to the atmosphere.  This is opposed to the ordinary meaning of a notch, which is a V-shaped indentation or a slit.  However, it would be hyperbole to assert that the preceding disclosures in the instant specification amount to clearly setting forth a special definition and a disavowal or disclaiming of the full scope of a claim term in the specification.  Therefore, it is not clear that the applicant has acted as his or her own lexicographer.

Claim Objections
Claims 2, 5, 7, and 25 are objected to because of the following informalities:  with respect to claim 2, it appears that muscovite mica and didymite are synonyms.  Therefore, the recitation of only one of the preceding is necessary.  With respect to claim 5, line 2 therein recites “…the solid base com comprise…” The letters “com” appear to be misplaced.  With respect to claim 7, it appears that an auxiliary verb (perhaps, “is”) should be placed after the second instance of  “baffle” on line 2.  Additionally, applicant may wish to add the article “a” before the first instance of “baffle” on the same line of the claim.  With respect to claim 25, line 2 therein recites “(i) putting a catalyst of into the grooves…” It appears that the preposition “of” should be redacted.  Step (ii) recites “putting a waste to the placement notch…” when the recitation should be “putting a waste into the placement notch…”  In step (iii), “a ash” should be “an ash,” while the verb comprises in the last line should probably be comprise[[s]].  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 13,  and 16-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “outer” in claim 6 is a relative term which renders the claim indefinite. The term “outer” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Outer may mean (1) situated further out; (2) being away from the center; or (3) situated or belonging on the outside.  It seems that definition (1) is the broadest reasonable interpretation of “outer.”  If such is indeed the case, it should be clear that outer is a relative term because it requires something with which to compare; i.e., situated further out than what?  It is not clear what that something is.  However, it appears that applicant may intend outside (or exterior) instead of outer.
Claim 13 recites the limitations "the cracking furnace," "the exhaust vent of the cracking furnace," "the initial separation tank," "the halide recycling device," and "the recycling device," in lines 2, 11-12, 14, 19, and 20, respectively.  There are insufficient antecedent bases for these limitations in the claim.  With respect to "the cracking furnace," perhaps the limitation should be “the vertical thermal cracking main furnace.”  With respect to "the exhaust vent of the cracking furnace," perhaps the limitation should be "[[the]] an exhaust vent of the vertical thermal cracking main furnace."  With respect to  "the initial separation tank," perhaps the limitation should be "[[the]] an initial separation tank." "[T]he halide recycling device" appears to require a similar solution.  Finally, with respect to "the recycling device," perhaps the limitation should be "the halide recycling device."
With respect to claim 16 and 25, see discussion above concerning placement notch.  Since it is not clear how the term should be defined, the metes and bounds of the claimed invention cannot be determined.  For purposes of continued examination, the Examiner assumes that a placement notch is a receptacle or container that is open to the atmosphere.
With respect to claim 28, the recitation “after the fuel gas is exhausted out from the exhaust vent of pyrolysis chamber” has no basis in any claim on which 28 depends.  Therefore, it is not clear when fuel gas flows into a gas storage tank, and the metes and bounds of the claimed invention cannot be determined.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 recites “…the catalyst further comprises…aluminum oxide…”  However, the catalyst of claim 1 already comprises aluminum oxide in an amount of 1-10 parts by weight.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-17 and 19-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Innocenti et al (WO 2019/166980) in view of Zhang et al (CN 106829955).
Innocenti et al discloses “[f]igure 24 shows a first possible variant of the invention in which the pyrolysis device, designated here as a whole by reference numeral 200, differs from that previously described designated by reference numeral 1 primarily due to the fact that both the first tubular body 202 and the second tubular body 210 consist of a pair of modular elements flanged to each other which doubles the length thereof with respect to that of the corresponding components 2 and 11 of the pyrolysis device 1 of the invention: this provides an alternative industrial device which, by virtue of this constructional arrangement, has a greater production capacity than that of the pyrolysis device 1 of the invention.  Another substantial difference between the pyrolysis device 1 described above and the pyrolysis device 200 disclosed in this step of the description of the invention is related to the fact that, in an appropriate but non-binding manner, the pyrolysis device also comprises two third tubular bodies 216, 217 arranged in series and coaxial with each other and with the second tubular body 210 and the first tubular body 202, along the longitudinal axis X.  Both the third tubular bodies (or tubular extension bodies, in the specific case) 216, 217 are arranged in mutually axial and consecutive manner downstream of the second tubular body 210 from which are physically separated and with which only the third tubular body 216 directly and temporarily communicates.  The third tubular bodies 216, 217 are also physically separated and made independent from one another by the closure means, indicated as a whole by reference numeral 211, which, in given operating conditions, are put temporarily in communication: in essence, therefore, these closure means 211…comprise compartmenting doors, perform the function of hermetically separating, for a given interval of time, the interior of the process chambers (or cells) of the pyrolysis device 200 from one another, while inside them, in particular inside the pyrolysis chamber 212, the respective treatment provided by the process itself is performed.  Thereby, the closure means 211 isolate and make the process chambers of the pyrolysis device 200 mutually independent in relation to the environmental conditions which are generated inside them, such as developed aggressive gases, pressures, temperatures and anything else.  Furthermore, the third extension tubular body 216 has a final cooling chamber 218 which receives the shaped carriage 204 containing the residues of the newly treated polymeric material exiting from the pyrolysis chamber 212 of the second tubular body 210, while the third extension tubular body 217 (in series and successive to the third tubular body 216) has a final cooling chamber 219 which also receives the shaped carriage 204 coming from the final cooling chamber 218 of the third tubular body 216” [pages 33-34].  Figure 24 is shown below.
The first tubular body 202 corresponds to the charge chamber; the second tubular body 210 which comprises pyrolysis chamber 212 corresponds to the pyrolysis chamber; and third tubular bodies 216,217 correspond to the resting chamber of instant application.  The moveable center shutters 214, 221, and 222 and  closure means 211 [see, e.g., page 37, line 17 to page 39, line 16] corresponds to the first and second gates.  The shaped carriage 204 corresponds to the support disk having a placement notch. 
Innocenti et al does not appear to explicitly disclose that the shaped carriage has grooves.

    PNG
    media_image2.png
    527
    802
    media_image2.png
    Greyscale
However, Zhang et al, which is concerned with microwave pyrolysis of waste tires [see “Technical Field” in machine translation] like Innocenti et al [see page 37: “[t]o start this procedure,…it is possible to introduce the shaped carriage 204, loaded with polymeric material to be subjected to pyrolysis, e.g. thirty end-of-life tires…” and page 38: “the heating of the polymeric material is started (especially ELTs, e.g. thirty tires) first electrically - by means of the optional electrical resistors…in the pyrolysis treatment chamber 212 - and then by the microwave sources 213, thus implementing the pyrolysis thermal treatment”], discloses that the use of a Lewis acid molten salt as a catalyst decreases reaction time and yields liquid fuels and other chemicals [see second paragraph under the heading “Background” in the machine translation].  
At the time of the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify the pyrolysis device of Innocenti et al with the molten Lewis acid catalyst of Zhang et al for the reasons already noted.  Additionally, since the Lewis acid is molten, it is obvious to place said molten catalyst in grooves in the shaped carriage of Innocenti et al..  Consequently, the invention as a whole would have been prima facie obvious.

    PNG
    media_image3.png
    405
    522
    media_image3.png
    Greyscale
With respect to claim 17, note chimneys at the top of each body in Figure 24, which correspond to the recited exhaust vent.  With respect to the recited slag discharge port, see conduit at base of second tubular body 11 in Figure 9.
With respect to claims 19 and 22, Innocenti et al discloses “the first tubular body…is made integral with the movable center shutter 15 by means of a first peripheral flange…which…is arranged at an aforesaid first head…of the first tubular body…protruding from the outer surface…of the first tubular body…fixed to a first side face…of the movable center shutter…while the second tubular body…is made integral with the 

movable center shutter…by means of a second peripheral flange…which is: arranged at a second end…opposed to the first end…of the second tubular body…protruding from the outer wall…of the second tubular body…fixed to a second side face…opposed to the first side face…of the movable center shutter” [page 15, line 29 to page 16, line 9]. The flanges of Innocenti et al correspond to the wing plates of the instant application while the shutters correspond to the recited gates.  
With respect to claims 20-21 and 23-24, said pressure imposing elements and sealing layers would have been obvious to one of ordinary skill in the art to maintain and equilibrate pressure between tubular bodies.

Allowable Subject Matter
Claims 1, 3, 8-12, and 14-15 are allowed.
Claims 18 and 25-28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to claims 1, 13, and 25, the prior art does not appear to disclose or render obvious the recited catalyst.  With respect to claim 18, Innocenti et al does not disclose that the shaped carriage comprises a hot kerosene tube.  To the contrary, as previously mentioned, Innocenti et al discloses microwave pyrolysis, which precludes the necessity and obviousness of said kerosene tubes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548. The examiner can normally be reached Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772                                                                                                                                                                                                        December 1, 2022